 1

 2
                                                                                    FILED IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON



 3                                                                          Jul 02, 2019
                                                                               SEAN F. MCAVOY, CLERK

 4

 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7       JAMES G. N.,
                                                     NO: 1:18-CV-3238-RMP
 8                               Plaintiff,
                                                     ORDER GRANTING IN PART AND
 9            v.                                     DENYING IN PART PLAINTIFF’S
                                                     MOTION FOR SUBSTITUTION OF
10       COMMISSIONER OF SOCIAL                      PARTY
         SECURITY,
11
                                 Defendant.
12

13           Before the Court is a motion by Plaintiff James G. N.’s 1 counsel to substitute

14   the plaintiff in this action. ECF No. 10. Counsel learned that James G., regrettably,

15   died on March 23, 2019, and counsel now seeks to substitute James G.’s adult son,

16

17

18

19

20
     1
      In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
     name and middle and last initials, and, subsequently, Plaintiff’s first name and
21   middle initial only, throughout this decision.

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
     MOTION FOR SUBSTITUTION OF PARTY ~ 1
 1   James N. 2, in his stead. See ECF No. 11. The Commissioner of Social Security

 2   (“Commissioner”) did not file any opposition to the request.

 3         James G. is appealing the Commissioner’s partial denial of his claims for

 4   disability insurance benefits and supplemental security income under Titles II and

 5   XVI of the Social Security Act. ECF No. 12 (Plaintiff’s Motion for Summary

 6   Judgment). James G.’s death certificate and his son’s declaration establish that

 7   James G. was not married at the time of his death and that he is survived by James

 8   N. and a second, younger adult son. ECF Nos. 10-1 and 11.

 9         Federal Rule of Civil Procedure 25 provides:

10         If a party dies and the claim is not extinguished, the court may order
           substitution of the proper party. A motion for substitution may be made
11         by any party or by the decedent’s successor or representative. If the
           motion is not made within 90 days after service of a statement noting
12         the death, the action by or against the decedent must be dismissed.

13   Fed. R. Civ. P. 25(a)(1).

14         In circumstances under which a party’s death is first mentioned in the record

15   by the motion for substitution, courts have construed the motion to be a notice of

16   death. See, e.g., Person v. Comm’r of Soc. Sec., 2010 U.S. Dist. LEXIS 120189, *4

17   (E.D.N.Y. Nov. 10, 2010).

18

19

20
     2
       The Court uses only the first name and last initial of Plaintiff’s adult son, again,
21   to serve the interests of privacy.

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
     MOTION FOR SUBSTITUTION OF PARTY ~ 2
 1         Plaintiff’s motion for substitution of party is timely, as it was filed within

 2   ninety days of Plaintiff’s death and any notice of Plaintiff’s death in this record. See

 3   Fed. R. Civ. P. 25(a)(1).

 4         Plaintiff does not address whether claims for supplemental security income or

 5   disability insurance benefits are extinguished by the claimant’s death. However, the

 6   relevant caselaw, regulations and statute, indicate that a claim for supplemental

 7   security income under Title XVI of the Social Security Act is extinguished upon a

 8   claimant’s death without an eligible surviving spouse. See 42 U.S.C. § 1383(b); 20

 9   C.F.R. § 416.542(b)(4), (1); Smith v. Califano, 597 F.2d 152, 155 (9th Cir.), cert.

10   denied 444 U.S. 980 (1979). It is undisputed that James G. is not survived by a

11   spouse. By contrast, claims for disability insurance benefits under Title II may

12   survive the death of the claimant. See, e.g., Emeonye v. Astrue, 2008 U.S.Dist.

13   LEXIS 36473, at *2, 2008 WL 19990822, at *1 (N.D. Cal. May 5, 2008) (“Although

14   Plaintiff’s Claim for Supplemental Security Income benefits under Title XVI is

15   extinguished by this substitution, Plaintiff’s claim for Social Security Disability

16   Insurance benefits under Title II is unaffected. Therefore, the analysis regarding

17   Plaintiff’s claim is unchanged by the substitution of Plaintiff’s daughter for

18   Plaintiff.”) (internal citation to record omitted).

19         Accordingly, Plaintiff’s Motion for Substitution of Party, ECF No. 10, is

20   GRANTED IN PART and DENIED IN PART. James N. is substituted for James

21

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
     MOTION FOR SUBSTITUTION OF PARTY ~ 3
 1   G. as named Plaintiff in this action only with respect to Plaintiff’s claim for

 2   disability insurance benefits under Title II of the Social Security Act.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, to add James N. as a plaintiff in this matter, and provide copies to counsel.

 5         DATED July 2, 2019.

 6
                                                 s/ Rosanna Malouf Peterson
 7                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
     MOTION FOR SUBSTITUTION OF PARTY ~ 4
